Citation Nr: 1643715	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-11 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a claim for entitlement to service connection for herniated nucleus pulposus of L5-S1 status post hemilaminectomy and discectomy as secondary to the service-connected disability of residuals of left ankle fracture and distal left fibula fixation.

2.  Entitlement to service connection for herniated nucleus pulposus of L5-S1 status post hemilaminectomy and discectomy as secondary to the service-connected disability of residuals of left ankle fracture and distal left fibula fixation.

3.  Entitlement to a rating in excess of 30 percent for the residuals of a left ankle fracture and distal left fibula fixation.

4.  Entitlement to a compensable rating for residuals of an accidental bullet fragment wound to the right middle (long) finger.

5.  Entitlement to a compensable rating for scars to the right middle (long) finger and left lower extremity at the lateral distal calf area near the ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2012 and February 2013 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's service-connected scars to the right middle finger and left lower extremity at the lateral distal calf area near the ankle were evaluated and developed on appeal as separate noncompensable issues.  Based upon a review of the record, however, as addressed in the decision below, these matters are more appropriately addressed as a single issue and the remaining residuals of an accidental bullet fragment wound to the right middle finger issue is more appropriately under other applicable rating criteria.  The Veteran is not prejudiced by this action and no further action as to the matters is required for an adequate determinations.

The issues of entitlement to service connection for facial scars has been raised by the record in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for herniated nucleus pulposus of L5-S1 status post hemilaminectomy and discectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 1999 rating decision denied reopening a service connection claim for herniated nucleus pulposus of L5-S1 status post hemilaminectomy and discectomy as secondary to the service-connected disability of residuals of left ankle fracture and distal left fibula fixation.

2.  Evidence added to the record since the June 1999 rating decision raises a reasonable possibility of substantiating the previously denied claim.

3.  The evidence demonstrates that the Veteran's residuals of a left ankle fracture and distal left fibula fixation are manifested by no more than a fibula impairment with malunion and a marked ankle disability.

4.  The evidence demonstrates that the Veteran's residuals of an accidental bullet fragment wound to the right middle finger are manifested by pain and stiffness.

5.  The evidence demonstrates that the Veteran's scars to the right middle finger and left lower extremity at the lateral distal calf area near the ankle are linear, stable, and not painful.


CONCLUSIONS OF LAW

1.  New and material evidence was received, and the claim for entitlement to service connection for herniated nucleus pulposus of L5-S1 status post hemilaminectomy and discectomy as secondary to the service-connected disability of residuals of left ankle fracture and distal left fibula fixation is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for a rating in excess of 30 percent for the residuals of a left ankle fracture and distal left fibula fixation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5262 (2015).

3.  The criteria for a 10 percent rating, but no higher, for the residuals of an accidental bullet fragment wound to the right middle finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. § 4.73; Diagnostic Code 5309 (2015).

4.  The criteria for a compensable rating for scars to the right middle finger and left lower extremity at the lateral distal calf area near the ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, 4, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in July 2011, September 2012, and November 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained as to the matters addressed herein are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The Board finds no merit to the implied claim by the Veteran's representative that opinions by a physician are required.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (an examination that meets the applicable regulatory requirements may be conducted by a nurse practitioner, rather than a physician). 

The Board also acknowledges that the most recent examination for the Veteran's ankle, finger, and scars is over four years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  The Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  See Palczewski, 21 Vet. App. at 183. There is no such medical or lay evidence alleging that the Veteran's service-connected disabilities has worsened since his 2012 VA examinations.

The Board notes that the evidence shows the Veteran is currently incarcerated and that VA's duty to assist incarcerated Veterans requires tailored assistance to meet the circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  VA policies also provide that when examination of an incarcerated Veteran is required, VA must confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VA personnel or examined at the prison by VA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VA.  It is noted that because some State laws restrict the movement of and access to prison inmates, neither of the above options may be possible.  In such cases, documentation of substantial efforts to schedule and conduct the examination must be added to the claims folder.  M21-1, Part III.iv.3.A.9.d.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An October 1998 rating decision denied service connection claim for herniated nucleus pulposus of L5-S1 status post hemilaminectomy and discectomy as secondary to the service-connected disability of residuals of left ankle fracture and distal left fibula fixation.  The RO determined that there no evidence showing a relationship between the Veteran's current back disability and his left ankle disability or active service.  Following receipt of additional evidence, the matter was readjudicated in June 1999 and once again denied.  The Veteran did not appeal nor was new and material evidence received within a year of that decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence added to the record since the June 1999 rating decision includes new medical evidence.  The Veteran contends, among other things, that his back disability was aggravated by an injury in April 2010 due to a fall as a result of his service-connected left ankle disability.  Non-VA treatment records dated in April and May 2010 include reports of ankle instability, a fall, and subsequent back pain.  This evidence was not previously considered and raises a reasonable possibility of substantiating the claim.  As the Veteran's statements are presumed to be credible for the purpose of a new and material evidence determination, the previously denied claim as to this matter is reopened.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  For disability compensation the effective date for an increase is the earliest date as of which it is factually ascertainable that there was an increase in disability if the claim is received within one year of that date.  38 C.F.R. § 3.400(o)(2) (2015).  The effective date statute and its implementing regulations require that the evidence demonstrate that at least some portion of an increase in disability occurred within the one-year period prior to the date of the claimant's claim for increase to receive the benefit of an earlier effective date.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) ("an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  A separate rating can only be assigned where there is separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

A) Residuals of a Left Ankle Fracture and Distal Left Fibula Fixation

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Traumatic and degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, Note (1) (2015).

Diagnostic Code 5262 provides a 40 percent rating for impairment of the tibia and fibula with nonunion and loose motion requiring a brace; a 30 percent rating with malunion and marked knee or ankle disability; a 20 percent rating with malunion and moderate knee or ankle disability; and a 10 percent rating with malunion and mild knee or ankle disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  The Rating Schedule does not define the terms "marked," "moderate," and "mild," and VA evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

Diagnostic Code 5270 provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees; a 30 percent rating for ankylosis in plantar flexion between 30 and 40degrees, or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating for ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).

Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

The Veteran contends, in essence, that a higher rating is warranted for his left ankle disability.  His increased rating claim was received by VA in April 2011 and in statements in support of his claim he complained of increased pain and ankle instability.  He reported he had been treated for ambulation difficulties and provided an ankle brace in April 2010.  

The pertinent evidence of record includes service treatment records noting the Veteran sustained a fracture to the left lateral malleolus with subluxation of the talus in June 1981 while playing baseball.  Records show he underwent an open reduction and internal fixation in June 1981 and removal of a trans-syndesmosal screw in August 1981.  

Non-VA treatment records include March 2010 report noting the Veteran complained of weak ankle muscles, giving way, and bilateral foot pain with prolonged standing.  The examiner noted there was some swelling, but found no impairment.  It was noted he would benefit from an air cast ankle brace to utilize when the ankle feels weaker.  In April 2010, the Veteran reported he had twisted his left ankle.  The examiner noted previous trauma and surgery to the left ankle with mild deformities at that time.  A May 2010 report noted he was provided an ankle brace.  An examination revealed symmetrical leg length and a normal gait.  

VA examination in July 2012 included a diagnosis of post-traumatic arthritis of the left ankle, status post surgical repair (fixation) left distal fibula fracture.  The Veteran complained of stiffness, pain, and some feelings of laxity.  No flare-ups were reported.  Range of motion studies revealed plantar flexion to 40 degrees with no objective evidence of painful motion and dorsiflexion to 10 degrees with no objective evidence of painful motion.  Post repetitive-use testing plantar flexion was to 35 degrees and dorsiflexion was to 5 degrees.  There was additional limitation of motion and functional loss after repetitive-use testing including less movement than normal, weakness movement, excess fatigability, and atrophy of disuse.  Muscle strength testing revealed active motion against some resistance on plantar flexion and dorsiflexion.  There was no evidence of joint ankylosis or joint laxity as compared to the other extremity.  The examiner noted the Veteran used an ankle sleeve/wrap regularly.  X-ray studies revealed post-traumatic and post-operative changes with normal alignment and advanced degenerative changes.  The examiner found the ankle disorder did not impact his ability to work.  

In an associated July 2012 muscle injury examination report the examiner provided a diagnosis of muscle atrophy of the left ankle due to post-traumatic arthritis of the left ankle, status post surgical repair (fixation) left distal fibula fracture.  It was noted that the Veteran had a non-penetrating muscle injury (such as a muscle strain, torn Achilles' tendon, or torn quadriceps muscle) identified as affecting muscle group XI with some loss of muscle substance, occasional weakness, and occasional lowered threshold of fatigue.  Muscle strength testing revealed active motion against some resistance on plantar flexion and dorsiflexion.  There was muscle atrophy with measured maximum muscle bulk on the atrophied side of 23 cm and on the normal side of 24 cm.  The examiner found the muscle injury did not impact his ability to work.  

Based upon the evidence of record, the Board finds that the Veteran's residuals of a left ankle fracture and distal left fibula fixation are manifested by no more than a fibula impairment with malunion and a marked ankle disability.  The findings of the July 2012 VA examination are found to persuasive as to the level of impairment.  Although the Veteran complained of stiffness, pain, and some feelings of laxity, the examination revealed plantar flexion to 40 degrees and dorsiflexion to 10 degrees with no objective evidence of painful motion.  Post repetitive-use testing revealed plantar flexion to 35 degrees and dorsiflexion to 5 degrees.  There was additional limitation of motion and functional loss after repetitive-use testing including less movement than normal, weakness movement, excess fatigability, and atrophy of disuse, but no evidence of joint ankylosis or joint laxity.  The Veterans' left ankle disability is adequately evaluated under the criteria for Diagnostic Code 5262.  Although the Veteran is shown to use an ankle brace, there is no evidence of a tibia or fibula impair with nonunion and loose motion.  A schedular rating in excess of 30 percent is not warranted.

Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  The Board has not overlooked the fact that the Veteran experiences pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell, 25 Vet. App. 32.  Such was addressed in the aforementioned examination.  The Board finds the overall evidence of record demonstrates no probative evidence of a more severe disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  

A higher alternative combined schedular rating for injuries to Muscle Group XI under 38 C.F.R. § 4.73, Diagnostic Code 5311 (2015), including evaluations for muscle injuries as defined by 38 C.F.R. § 4.56 (2015), and limited ankle motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271 has been considered.  The evidence of record demonstrates no more that moderate limited ankle motion, 10 percent under Diagnostic Code 5271, and cardinal signs of muscle injury which may be construed as no more than a moderately severe muscle injury, 20 percent under Diagnostic Code 5311.  As such, a combined alternative schedular rating in excess of 30 percent is not warranted.

The presently assigned rating under Diagnostic Code 5262 for fibula malunion with a marked ankle disability includes consideration of symptoms such as ankle limitation of motion, muscle atrophy due to disuse, weakness and fatigability.  There is no evidence of any additional, separate, and compensable symptomatology attributable to muscle injuries of limited ankle motion.  As such, separate ratings under Diagnostic Codes 5271 and 5311 are prohibited as pyramiding under the provisions of 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms of his ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected ankle disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords the objective records greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claim for increased schedular or additional separate ratings must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

B) Residuals of an Accidental Bullet Fragment Wound to the Right Middle Finger

VA regulations provide ratings for muscle injuries under Diagnostic Code 5309, involving Muscle Group IX (Function: The forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements. Intrinsic muscles of hand: Thenar eminence; short flexor, opponens, abductor and adductor of thumb; hypothenar eminence; short flexor, opponens and abductor of little finger; 4 lumbricales; 4 dorsal and 3 palmar interossei).  It is noted, however, that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc, and such injuries are to be rated on limitation of motion with a minimum 10 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5209 (2015).

Diagnostic Code 5229 provides a 0 percent rating for index or long finger limitation of motion with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension limited by no more than 30 degrees; and a 10 percent rating with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).

The pertinent evidence of record includes service treatment records dated in April 1980 noting that the Veteran sustained a small puncture wound to his right middle finger when an M-16 round blew up.  An X-ray study confirmed that the injury was not intraarticular.  Records show pieces of shrapnel were removed from the third digit of the right hand at the distal joint with a residual three centimeter (cm) laceration.  A May 1980 report noted the laceration was well healed.  

VA examination in July 2012 included a diagnosis of right middle finger scar due to a bullet fragment injury.  It was noted the Veteran reported no present symptoms or symptom flare-ups.  There was no limitation of motion or evidence of painful motion to the finger.  There was no additional loss of motion post repetitive-use testing and no function loss or function impairment of the finger.  There was no pain to palpation of the joint and muscle strength was normal.  X-ray studies revealed no acute fracture, malalignment, or retained foreign body.  It was noted that the work as a procurement clerk and that the disorder impacted his ability to work due to stiffness with typing for his non-dominant right hand.

Based upon the evidence of record, the Board finds that the Veteran's residuals of an accidental bullet fragment wound to the right middle finger are manifested by pain and stiffness.  This pain and stiffness is more appropriately evaluated separately from the noncompensable rating assigned for a residual middle finger scar.  In light of the evidence demonstrating that the Veteran sustained a fragment wound to the middle finger that required removal of a foreign body and that is presently manifest by pain and stiffness or limited motion upon use, an evaluation under Diagnostic Codes 5229, 5309.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  There is no evidence of finger ankylosis or more severe muscle injury.  Therefore, a 10 percent rating, but no higher, is warranted .

C) Scars to the Right Middle Finger and Left Lower Extremity

Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 square centimeters) and a 20 percent rating for an area or areas exceeding 12 square inches (77 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

The pertinent evidence of record includes service treatment records showing that upon discharge examination in May 1982 the Veteran had an eight inch scar to the lateral aspect of the left lower leg and a scar to the palmar distal right long finger.  No additional comments as to the scars were provided.

VA examination in July 2012 included diagnoses of a surgical scar to the left lateral ankle secondary to surgical repair (fixation) left distal fibula fracture and a right middle finger scar due to a bullet fragment injury.  The examiner noted that the scars were linear, were not painful, and were not unstable.  They were not deep.  The right finger scar was linear and 3 cm in length and the left lower extremity scar was linear and 9 cm in length.  The examiner found the scars did not impact the Veteran's ability to work.  

Based upon the evidence of record, the Board finds that the Veteran's scars to the right middle finger and left lower extremity at the lateral distal calf area near the ankle are linear, stable, and not painful.  There is no evidence demonstrating scars that are deep or cause limited motion for an area or areas exceeding 6 square inches (39 square centimeters) nor that one or two scars are unstable or painful.  The findings of the July 2012 VA examination are persuasive.  Therefore, entitlement to a compensable rating for scars to the right middle finger and left lower extremity at the lateral distal calf area near the ankle must be denied.  The preponderance of the evidence is against the claim.

Extra-Schedular Rating Consideration

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

The Board also notes that, as the Veteran is presently incarcerated for conviction of a felony and has been over the course of this appeal, the assignment of a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) is precluded as a matter of law.  See 38 U.S.C.A. § 5313(c) (West 2014).


ORDER

The application to reopen a service connection claim for herniated nucleus pulposus of L5-S1 status post hemilaminectomy and discectomy as secondary to the service-connected disability of residuals of left ankle fracture and distal left fibula fixation is granted.

Entitlement to a rating in excess of 30 percent for the residuals of a left ankle fracture and distal left fibula fixation is denied.

Entitlement to a 10 percent rating, but no higher, for residuals of an accidental bullet fragment wound to the right middle finger is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a compensable rating for scars to the right middle finger and left lower extremity at the lateral distal calf area near the ankle is denied.


REMAND

As to the issue remaining on appeal, the Board finds that further development is required prior to appellate review.  Although the Veteran's back claim was addressed by VA medical opinion in December 2012, he contends that the examiner considered erroneous information concerning a 2005 surgical procedure and did not adequately consider his claim that he aggravated the disability in April 2010 as a result of his service-connected left ankle disability.  In a July 2011 statement he reported that he sustained a back injury on April 22, 2010, due to a fall as a result of left ankle instability.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds an additional, clarifying medical opinion is required.  Up-to-date treatment records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and/or non-VA treatment records.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining non-VA treatment records.  

2.  Request that the December 2012 VA examiner, or if unavailable another appropriate VA medical practitioner, provide a clarifying medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a back disability presently or within the pendency of the appeal that:

1. was caused by a service connected disability, to include from a fall in April 2010 and/or gait disturbances, or 
2. was aggravated beyond the natural progress of the disease as a result of a service-connected disability, to include from a fall in April 2010 and/or gait disturbances.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions must be provided in the examination report. 

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


